IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00239-CV

        IN THE INTEREST OF C.K.E. AND C.L.E., JR., CHILDREN


                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 09-002113-CV-272


                            MEMORANDUM OPINION


       Christian La’Marque Ellis, Sr. appeals from a child custody and support order

issued on July 17, 2016. By letter dated August 16, 2016, the Clerk of this Court notified

Ellis that his original filing fee for the appeal was past due. Ellis was warned in the same

letter that failure to pay the filing fee within 10 days from the date of the letter would

result in the appeal being dismissed. See TEX. R. APP. P. 42.3(c). More than 10 days have

passed, and Ellis has failed to pay his original filing fee.

       Accordingly, this appeal is dismissed. Id.

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.
P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (Waco) LOC. R. 5; TEX. GOV'T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the

fees from the accounts receivable of the Court in no way eliminates or reduces the fees

owed.




                                                      TOM GRAY
                                                      Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 7, 2016
[CV06]




In the Interest of C.K.E. and C.L.E., Jr., Children                                      Page 2